IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  July 28, 2009
                                No. 08-10912
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

RAYMOND SNEED

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:07-CR-150-1


Before GARZA, STEWART and PRADO, Circuit Judges.
PER CURIAM:*
      Raymond Sneed appeals the sentence imposed following his guilty plea
conviction for possession of a firearm by a convicted felon. Sneed argues that the
district court erred by determining that he was an armed career criminal under
the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e). Sneed maintains
that neither his prior Texas conviction for evading arrest or detention using a




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-10912

vehicle nor his prior Texas conviction for assault on a public servant qualify as
violent felony convictions under the ACCA.
      As Sneed acknowledges, his prior convictions for robbery and aggravated
assault counted as two violent felony convictions under the ACCA. See United
States v. Davis, 487 F.3d 282, 287 (5th Cir. 2007); United States v. Martinez, 962
F.2d 1161, 1168-69 (5th Cir. 1992). Sneed’s prior conviction for evading arrest
or detention using a vehicle is also a violent felony conviction under the ACCA.
See United States v. Harrimon, __ F.3d __, No. 08-10690, 2009 WL 1332088 at
*1-*5 (5th Cir. May 14, 2009). Accordingly, Sneed has three prior violent felony
convictions, and the district court did not err by determining that Sneed was an
armed career criminal under the ACCA. See § 924(e)(1). We do not reach
Sneed’s argument that his prior conviction for assault on a public servant did not
qualify as a violent felony conviction under the ACCA.
      AFFIRMED.




                                        2